

116 HR 3210 IH: Coast Guard Shore Infrastructure Improvement Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3210IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Ms. Mucarsel-Powell (for herself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Commandant of the Coast Guard to take certain steps to improve Coast Guard shore
			 infrastructure, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coast Guard Shore Infrastructure Improvement Act. 2.Shore infrastructure (a)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall—
 (1)develop a plan to standardize Coast Guard facility condition assessments; (2)establish shore infrastructure performance goals, measures, and baselines to track the effectiveness of maintenance and repair investments and provide feedback on progress made;
 (3)develop a process to routinely align the Coast Guard shore infrastructure portfolio with mission needs, including disposing of unneeded assets;
 (4)establish guidance for planning boards to document inputs, deliberations, and project prioritization decisions for infrastructure maintenance projects;
 (5)employ models for Coast Guard infrastructure asset lines for— (A)predicting the outcome of investments in shore infrastructure;
 (B)analyzing tradeoffs; and (C)optimizing decisions among competing investments;
 (6)include supporting details about competing project alternatives and report tradeoffs in congressional budget requests and related reports; and
 (7)explore the development of real property management expertise within the Coast Guard workforce, including members of the Senior Executive Service.
 (b)BriefingNot later than December 31, 2020, the Commandant of the Coast Guard shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of the actions required under subsection (a).
			